Exhibit 10.22

 

December 30, 2004

 

Pawan Gupta

2265 269th Court SE

Sammamish, WA 98075

 

Dear Pawan,

 

BSQUARE CORPORATION is pleased to extend to you an offer for employment as a
Vice President of Product Management. You will be paid bi-weekly at a rate
equivalent to an annual salary of $160,000. In addition you will be eligible for
a 2005 bonus potential of up to 25% of your base salary. Your bonus plan will be
administered cooperatively by the Chief Executive Officer and the Compensation
Committee of the Board of Directors and any bonus payouts will be subject to
achievement of your individual objectives as well as overall corporate
objectives, including profitability.  Bonus payout is at the sole discretion of
the CEO and Compensation Committee. Also, we agree to re-evaluate your
compensation package on your six month anniversary date of employment to include
consideration of a severance plan. Your job classification is Executive.  You
will be hired as an exempt employee, so you will not be entitled to overtime.

 

BSQUARE CORPORATION extends the following benefits:

•

a medical, dental, vision, life and disability plan

•

a 401(k) retirement plan

•

10 paid holidays and 15 days of paid time off

•

Options to purchase 150,000 shares of company stock with such options to vest as
follows:

 

18750 shares to vest after six month

 

9375 share to vest each quarter until all shares are vested.

•

Other discretionary benefits

 

The strike price for your stock options will be the market closing price on your
first day of employment.

 

BSQUARE CORPORATION is an established product development and engineering
contracting company with a promising outlook.  Your meaningful participation
will greatly enhance our ability to retain our current contracting obligations
and, in the future, will enable BSQUARE CORPORATION to pursue and secure other
contracts.  YOUR EMPLOYMENT IS AT-WILL AND ACCORDINGLY, YOU OR BSQUARE
CORPORATION MAY TERMINATE THIS EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR
WITHOUT NOTICE OR CAUSE.

 

This offer is contingent upon compliance with the Immigration Reform and Control
Act of 1986.  The Act requires you to establish your identity and employment
eligibility.  To do so, on your start date you will be required to complete
Section I of the Employment Eligibility Verification Form, I-9.  This offer is
also contingent on your acceptance and return of the BSQUARE Proprietary Rights
Agreement provided herewith.

 

Please signify your acceptance of this offer by signing a copy of this letter
and the attached Proprietary Rights Agreement and returning both on or before
your anticipated start date of January 3, 2005.

 

On behalf of BSQUARE CORPORATION, I hope to welcome you aboard.  If you have any
questions or concerns, please feel free to contact me.

 

--------------------------------------------------------------------------------


 

Sincerely,

Accepted By:

 

 

 

 

 

 

 

 

Julie Delles

Date

Pawan Gupta

Date

Human Resources Generalist

 

BSQUARE Corporation

 

 

--------------------------------------------------------------------------------